ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 01-002, concluding that THOMAS A. PENN of ELIZABETH, who was admitted to the bar of this State in 1977, should be suspended from the practice of law for a period of three years for violating RPC 1.4(a) (failure to communicate with client), RPC 1.4(b) (failure to explain matter so as to permit client to make informed decision regarding representation), RPC 3.3(a)(1) (false statement of material fact or law to a tribunal), RPC 5.5(a) (practicing law while ineligible), RPC 8.4(a) (violation of the Rules of Professional Conduct), RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and RPC 8.4(d) (conduct prejudicial to the administration of justice);
And the Disciplinary Review Board having further concluded that prior to reinstatement to practice respondent should be *39required to complete twelve hours of courses in professional responsibility approved by the Office of Attorney Ethics;
And good cause appearing;
It is ORDERED that THOMAS A. PENN is suspended from the practice of law for a period of three years and until the further Order of the Court, effective May 25, 2002; and it is further
ORDERED that prior to reinstatement to practice respondent shall complete twelve hours of courses in professional responsibility approved by the Office of Attorney Ethics and shall submit proof of his successful completion thereof to the Office of Attorney Ethics; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.